Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 1 of 79   PageID #: 12195
                                                                                     1


       1                    IN THE UNITED STATES DISTRICT COURT

       2                         FOR THE DISTRICT OF HAWAII

       3
           UNITED STATES OF AMERICA,            )   CR 17-00101 LEK
       4                                        )
                        Plaintiff,              )   Honolulu, Hawaii
       5                                        )   February 20, 2020
              vs.                               )
       6                                        )   PARTIAL TRANSCRIPT:
           (1) ANTHONY T. WILLIAMS,             )   TESTIMONY OF SHERRI KANE
       7                                        )
                        Defendant.              )
       8                                        )

       9
                         PARTIAL TRANSCRIPT OF TRIAL PROCEEDINGS
     10                  BEFORE THE HONORABLE LESLIE E. KOBAYASHI
                               UNITED STATES DISTRICT JUDGE
     11
            APPEARANCES:
     12
            For the Government:           KENNETH M. SORENSON, AUSA
     13                                   GREGG PARIS YATES, AUSA
                                          Office of the United States Attorney
     14                                   300 Ala Moana Boulevard, Suite 6100
                                          Honolulu, Hawaii 96850
     15
            Also Present:                 MEGAN CRAWLEY, FBI Special Agent
     16
            For the Defendant (1)         ANTHONY T. WILLIAMS, Pro Se
     17     Anthony T. Williams:          05963-122
                                          Federal Detention Center Honolulu
     18                                   Inmate Mail/Parcels
                                          P.O. Box 30080
     19                                   Honolulu, Hawaii 96820

     20     Standby Counsel:              LARS ROBERT ISAACSON, ESQ.
                                          547 Halekauwila Street, Suite 102
     21                                   Honolulu, Hawaii 96813

     22     Official Court Reporter:      DEBRA READ, RDR
                                          United States District Court
     23                                   300 Ala Moana Boulevard
                                          Honolulu, Hawaii 96850
     24
           Proceedings recorded by electronic sound recording; transcript
     25    produced with computer-aided transcription (CAT).




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 2 of 79   PageID #: 12196
                                                                                      2


       1                                   I N D E X

       2                     CHRONOLOGICAL INDEX OF WITNESSES

       3

       4   DEFENDANT'S WITNESS                                                PAGE

       5

       6   SHERRI KANE
            Direct Examination By The Defendant                                  3
       7    Cross-Examination By Mr. Sorenson                                   36
            Redirect Examination By The Defendant                               71
       8

       9

     10                                    I N D E X

     11                                E X H I B I T S

     12

     13    NO.                                                                 PAGE

     14
           832                                                                  21
     15    835                                                                  18

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 3 of 79   PageID #: 12197
                                                                                     3


       1   THURSDAY, FEBRUARY 20, 2020                                   8:47 A.M.

       2                         (Partial transcript begins:)

       3              SHERRI KANE, DEFENDANT'S WITNESS, WAS SWORN

       4                 THE COURTROOM MANAGER:     Please be seated.

       5         State your full name and please spell your last name and

       6   speak into the microphone.

       7                 THE WITNESS:    Sherri Kane, K-a-n-e.

       8                 THE COURT:     Your witness.

       9                              DIRECT EXAMINATION

     10    BY THE DEFENDANT:

     11          Q       Good morning, Ms. Kane.

     12          A       Good morning.

     13          Q       Ms. Kane, what do you do for a living?

     14          A       I'm an investigative journalist.

     15          Q       And did you ever work for Fox News?

     16          A       Yes, I work with Fox News.

     17          Q       And as an investigative journalist, what are some of

     18    the things that you investigate and you do?

     19          A       Well, I -- well, what I did back then is a little

     20    bit different than what I do now.        But what I did back then was

     21    I was a writer for them.       Right now I investigate government

     22    corruption.

     23          Q       Okay.   And so when you say you investigate

     24    government corruption, can you explain to the jury what types

     25    of government corruption that you investigate?




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 4 of 79   PageID #: 12198
                                                                                     4


       1                MR. SORENSON:    Objection on relevance grounds, Your

       2   Honor.    And I think there's a motion in limine on this.

       3                THE DEFENDANT:       This is a --

       4                THE COURT:    Yes.    So the objection is sustained.

       5                THE DEFENDANT:       But this is her --

       6                THE COURT:    And so --

       7                THE DEFENDANT:       I'm laying a foundation that this is

       8   what she do --

       9                THE COURT:    Yes.

     10                 THE DEFENDANT:       She's a former client.

     11                 THE COURT:    All right.     So here's the thing.     She

     12    has testified with regard that she investigates government

     13    corruption and now you can ask her specific things related to

     14    this case.

     15          Q      (BY THE DEFENDANT:)       So have you investigated

     16    mortgage fraud?

     17          A      I investigated mortgage fraud especially pertaining

     18    to the situation -- personal situation that me and my

     19    significant other were involved in.        We were victims of

     20    mortgage fraud and actually our home was stolen, and the person

     21    that did it has just recently got indicted.         And we been trying

     22    to save our house for a really long time and suddenly this man,

     23    you know, got away with stealing our house and he is an

     24    attorney as well as a drug trafficker, and he preys on young

     25    people in the community and --




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 5 of 79   PageID #: 12199
                                                                                      5


       1                THE COURT:    All right.     That's a narrative answer.

       2         Next question.      You can ask her a question and you can

       3   elicit this, but she's not going to sit here and talk for

       4   10 minutes, okay?     What's the next question?

       5                THE DEFENDANT:       The governments' witness did it all

       6   the time but --

       7                THE COURT:    All right.     I'm sorry, Mr. Williams,

       8   once I make a ruling, that's the court's ruling.           I don't ask

       9   for any commentary.     If you can't follow the court's rules,

     10    then I'm going to have to revoke your pro se status and not let

     11    you represent yourself and have Mr. Isaacson step in.

     12          Do we understand the rules of the court?

     13                 THE DEFENDANT:       I understand the rules, but the

     14    rules are supposed to be fair.

     15                 THE COURT:    Yes, and I am enforcing them fairly.           If

     16    you don't like it, then we can have someone who knows the rules

     17    of the court and will follow them represent you in court.

     18          Do you understand me?

     19                 THE DEFENDANT:       I understand that it should be fair.

     20                 THE COURT:    Yes.    Do you understand the

     21    requirements?

     22                 THE DEFENDANT:       Yes, I do.

     23                 THE COURT:    All right.     Then proceed and ask your

     24    question.    We have another problem like this, Mr. Isaacson will

     25    step in.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 6 of 79   PageID #: 12200
                                                                                      6


       1         Q      (BY THE DEFENDANT:)        Ms. Kane, so you saying an

       2   attorney did you -- did -- was this an attorney at law like

       3   these prosecutors?

       4                MR. SORENSON:    Your Honor, objection on relevance

       5   grounds.   Don't know how this is tied.

       6                THE COURT:     Sustained.     So what the legal licensing

       7   status of --

       8                THE DEFENDANT:    'Cause this who committed the

       9   mortgage fraud against her.       So I'm asking her --

     10                 THE COURT:     No, stop.    I'm talking, all right?     It

     11    has no relevance with regard to Mr. Sorenson and Mr. Yates.               If

     12    you can ask her the question with regard if she knows he was a

     13    licensed attorney.

     14          Q      (BY THE DEFENDANT:)        Did Mr. -- was Mr. Sulla a

     15    member of the bar association?

     16          A      Yes, he was.

     17          Q      And so --

     18          A      Yes.    He is still to this day.

     19          Q      Okay.    And so before you met me, Mr. Sulla was

     20    trying to steal your home?

     21          A      That's correct.

     22          Q      And did he file fraudulent documents?

     23          A      Yes, forgeries, and he was indicted for that.

     24          Q      And what type of documents would he file to steal

     25    your home?




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 7 of 79   PageID #: 12201
                                                                                      7


       1         A      Well, he basically used a strawman and he put that

       2   on the record and he created a fake church.         And then what he

       3   did was he went to the Bureau of Conveyances and he stole -- he

       4   transferred our deed into this fake church and made this

       5   homeless drifter heading the fake church.         So he kept himself

       6   an arm's length away.

       7         Q      Okay.    Now, did you and your husband make a formal

       8   complaint like with the police or prosecutors?

       9         A      Yes.    We complained to every --

     10                 MR. SORENSON:    Your Honor, again, objection on

     11    relevance grounds.

     12                 THE WITNESS:    -- single authority we could.

     13                 THE COURT:     I'm sorry.   There's an objection.

     14                 MR. SORENSON:    Objection on relevance grounds.

     15    Don't know how this ties to the charges in this case.

     16                 THE COURT:     Overruled.   It'll be foundational.      She

     17    can answer that, but you need to tie it back, what it has to do

     18    with this.

     19                 All right.     So your answer is, "Yes"?

     20                 THE WITNESS:    Yes.

     21                 THE COURT:     And your question is?

     22          Q      (BY THE DEFENDANT:)     And so when you went to the

     23    prosecutors's office, did they do anything about the crimes

     24    that you notified them that this attorney at law had committed

     25    against you and your husband?




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 8 of 79   PageID #: 12202
                                                                                     8


       1           A       No.   We tried to contact them for years.     They

       2   finally had indicted him with the grand jury.           It took several

       3   years and us losing our home before they did anything.

       4           Q       And did I try to assist you in bringing this

       5   attorney at law to justice?

       6           A       Yes, you did.

       7           Q       Did I accompany you and your husband to the Kona

       8   Police Department to actually file the complaint against this

       9   attorney at law?

     10            A       Yes, you did, and you advised us of our rights

     11    because most people don't know their rights.

     12            Q       And so when we went to the police station to file

     13    the complaint, did I show the officer the law that he had to

     14    assist us in arresting that attorney?

     15            A       Yes, you did.

     16            Q       And did you all --

     17                    MR. SORENSON:    Objection.   Again, I don't know that

     18    this ties at all to relevance.

     19                    THE DEFENDANT:    It ties to relevance that this

     20    is --

     21                    THE COURT:   So overruled, but you have to ask

     22    nonleading questions.        She's your witness so you already know

     23    the answer.      So you need to ask nonleading questions.

     24            Okay.    Go ahead.

     25            Q       (BY THE DEFENDANT:)    Did you videotape this




                                  UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 9 of 79    PageID #: 12203
                                                                                      9


       1   encounter with the police station?

       2         A      Yes, it was videotaped.

       3         Q      Okay.   And so did the officer state on the video

       4   that he was not going to follow the law?

       5                THE COURT:     All right.    So --

       6                THE WITNESS:     Yes.

       7                THE COURT:     -- that's hearsay.     Are you going to lay

       8   the foundation?

       9                THE DEFENDANT:    Lay the foundation.

     10                 THE COURT:     Okay.    So ask her open-ended questions.

     11          Q      (BY THE DEFENDANT:)      Okay.    Did the officer -- did I

     12    ask the officer was he going to follow the law?

     13          A      Yes, you asked him.

     14          Q      And what was his response?

     15                 MR. SORENSON:    Objection.      Hearsay.

     16                 THE WITNESS:     He wasn't going to.

     17                 THE COURT:     All right.    So sustained.     So as a

     18    result of this encounter, what happened, and you can go into

     19    that, but she can't testify for the officer.

     20          Q      (BY THE DEFENDANT:)      Okay.    So in order to protect

     21    your home, before you hired me, did you hire an attorney at law

     22    to assist you?

     23          A      Many attorneys and none of them could help us.           They

     24    all took our money and they did nothing.          They -- some of them

     25    didn't even file anything, unfortunately.          We got ripped off.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 10 of 79   PageID #:
                                  12204
                                                                                     10


    1   We lost a lot of money, hundreds of thousands of dollars.

    2         Q      And was one of those attorneys Gary Dubin?

    3         A      That's correct.

    4         Q      And approximately how much did you pay Gary Dubin?

    5         A      We paid him about $50,000.

    6         Q      Okay.   And you said he didn't even --

    7         A      Sorry, sorry, sorry.       We paid him 20 -- sorry.        We

    8   paid him $20,000.     We paid him $6,000 and then we paid him

    9   additional the, total of $20,000.

   10         Q      Okay.   Let's see.    I'ma show you a document and let

   11   me know if you recognize.       This is Exhibit 2093, page 132, 133,

   12   and 134.

   13                MR. SORENSON:     Could we have those page numbers

   14   again?

   15                THE DEFENDANT:     Page No. 132, 133 and 134.

   16         Q      (BY THE DEFENDANT:)        Ms. Kane, is this -- are you

   17   familiar with this email on the screen?

   18         A      Oh, sorry.    Yes, yes, I am.

   19         Q      And is that a email addressed to you?

   20         A      It's addressed to me and to Leonard, yes, my

   21   significant other.

   22         Q      Okay.   And who was it addressed from?

   23         A      Gary Dubin.

   24                THE DEFENDANT:     Okay.    I'd like to enter this into

   25   evidence.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 11 of 79   PageID #:
                                  12205
                                                                                11


    1                MR. SORENSON:     Objection, Your Honor.       There's

    2   absolutely no relevance to this case and it's all hearsay.

    3   These are apparently the communications from Mr. Dubin to

    4   Mr. Horowitz.

    5                THE WITNESS:     And myself, sir.       My name --

    6                THE COURT:     All right.     Listen.

    7                THE WITNESS:     I'm sorry.

    8                THE COURT:     You only answer if there's a question.

    9                THE WITNESS:     Okay.    I'm just saying that my name's

   10   on there.

   11                THE COURT:     Yes.

   12                THE WITNESS:     Okay.

   13                THE COURT:     So the jury is to disregard Ms. Kane's

   14   last statement.     It was not a response and it's not testimony.

   15          What's your objection?

   16                MR. SORENSON:     Well, relevance and hearsay, Your

   17   Honor.

   18                THE COURT:     All right.     Sustained.

   19                THE DEFENDANT:        This was a email that was sent to

   20   her, so I'm questioning her does she recognize the email; she

   21   said yes.

   22                THE COURT:     I know and I've sustained the objection.

   23   It's not coming in.      All right?     It's not relevant.

   24          So ask her a question about what it relates to you or the

   25   charges or your defenses in this case.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 12 of 79   PageID #:
                                  12206
                                                                                12


    1         Q      (BY THE DEFENDANT:)      So when you hired Mr. Dubin,

    2   you said that he didn't file anything on your behalf?

    3         A      That's correct.

    4         Q      And so when you found out that he didn't file, did

    5   you have to hire another attorney?

    6         A      Yes.

    7         Q      And who was that?

    8         A      After Gary Dubin, we hired I believe Margaret Wille.

    9         Q      And what did they do for you in fighting your

   10   mortgage?

   11         A      Well, Margaret's really trying hard for us.          She

   12   sees the injustice and she's been trying really hard, but

   13   she -- she too understands the system is not -- is corrupt.             So

   14   we have not been able to get any justice so far.

   15         Q      Okay.     And so is this the reason that you contacted

   16   me and hired me to assist you into fighting your foreclosures?

   17         A      Yes.    We wanted to know what other rights we had

   18   because the judges were all working with Mr. Sulla.            We had no

   19   justice at all.      We had no trial for when he took our house.

   20   We had no alternatives but to try to find another form of law

   21   and we sought out common law.

   22         Q      And so when you all sought me out, did you come to

   23   my office and visit me at my office?

   24         A      We did.

   25         Q      And when you would visit me at my office, would




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 13 of 79   PageID #:
                                  12207
                                                                                13


    1   sometimes there would be other clients there?

    2         A      There would be.

    3         Q      Okay.    And did you ever hear me tell a client that

    4   I'm an attorney at law?

    5         A      Never.

    6         Q      And did I introduce myself as a private attorney

    7   general?

    8         A      Yes.

    9         Q      And did I always explain the difference between me

   10   as a private attorney general and attorneys at law?

   11         A      Yes, very explicitly.

   12         Q      And do you remember a conversation that we had with

   13   me and your husband, your significant other, about attorneys

   14   not having a license to practice law?

   15         A      Right, yes.

   16         Q      And at that time was it your position that attorneys

   17   did have a license?

   18                MR. SORENSON:     Objection.    Leading, Your Honor.

   19                THE COURT:    Sustained.

   20         Q      (BY THE DEFENDANT:)      Did you believe that attorneys

   21   at law had a license?

   22                MR. SORENSON:     Objection.    Leading.

   23                THE COURT:    Sustained.    Ask her an

   24   open-ended -- what was her belief.

   25         Q      (BY THE DEFENDANT:)      What was your belief about




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 14 of 79   PageID #:
                                  12208
                                                                                14


    1   attorneys having a real license to practice law?

    2         A       I actually believed that they had a license.

    3         Q       And did you -- did I encourage you to do research on

    4   that fact?

    5         A       Yes, you did.

    6         Q       And did you do the research as an investigative

    7   journalist?

    8         A       Yes.

    9         Q       And what did you find when you researched?

   10         A       That was all -- just they were part of a club and it

   11   wasn't really relative to somebody understanding the rights and

   12   defending themselves.

   13         Q       So in your research you found out that they really

   14   didn't have a license?

   15         A       I found out that they did not.

   16         Q       Okay.   And so when I would interact with clients in

   17   your presence, did I take off my sovereign peace officer badge

   18   and parade it around like this and say, "Hey, I'm a sovereign

   19   peace officer"?

   20         A       No.

   21         Q       Did I use it to say, "Hey, I cannot be arrested by

   22   the police"?

   23         A       No.

   24         Q       So did I make it to where I'm grandstanding or I'm

   25   more than what I say I am?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 15 of 79   PageID #:
                                  12209
                                                                                15


    1                MR. SORENSON:     Objection.

    2                THE WITNESS:     No.

    3                MR. SORENSON:     Leading, Your Honor.

    4                THE COURT:     Sustained.   The last answer will be

    5   stricken from the record.

    6          All right.    Ask her an open-ended question.

    7         Q      (BY THE DEFENDANT:)      So when you would come to the

    8   office and -- you and your husband, was I very descriptive on

    9   what I could do --

   10                MR. SORENSON:     Objection.    Leading.

   11                THE COURT:     Okay.   So let him finish his question.

   12   But it is leading.      So you can ask her, you know, What did I

   13   tell you?    What was your impression of me?

   14         Q      (BY THE DEFENDANT:)      Well, when -- did I explain to

   15   you fully what the common law was about?

   16         A      Yes.

   17         Q      Did I actually show you the laws regarding --

   18         A      Yes, and you encouraged us to read 42 U.S.C. 1988.

   19         Q      And did I actually show you Hawaii law?

   20         A      Yes.

   21         Q      That Hawaii law actually is under common law?

   22         A      Yes.

   23         Q      And so did I explain to you everything that I did

   24   was constitutional?

   25         A      Yes.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 16 of 79   PageID #:
                                  12210
                                                                                16


    1          Q     And that it was under the common law?

    2          A     Yes.

    3          Q     And so did I ever pretend to be a licensed member of

    4   the bar?

    5          A     Never.

    6          Q     And was I not emphatic that I was not?

    7          A     You never ever said you were a licensed member of

    8   the bar or an attorney.      We knew exactly what you were trying

    9   to do and we believed totally and still do that you were trying

   10   to help people.

   11          Q     So you wasn't tricked into believing that I was a

   12   member of the bar?

   13          A     No, not at all.

   14          Q     So I never misconstrued that -- that notion that I

   15   was --

   16                MR. SORENSON:     Objection.    Leading.

   17                THE COURT:    Sustained.      You can't suggest the

   18   answer.    You just ask her what was her impression or opinion of

   19   you.   She's --

   20                THE DEFENDANT:     So --

   21                THE COURT:    -- can answer the question.

   22          Q     (BY THE DEFENDANT:)        So in your interaction with me,

   23   Ms. Kane, was I a man that was very sincere and passionate

   24   about what he did?

   25          A     Yes, and we still see you as a man of God.          We know




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 17 of 79   PageID #:
                                  12211
                                                                                17


    1   how much you love Yeshua.       We totally believed in what you were

    2   doing.    And the system, what we experienced, was -- made me

    3   physically sick.

    4                 We really need people like you to help educate

    5   people on their rights.       They need to know their rights because

    6   most people then just allow their houses to be stolen and they

    7   don't realize that they do have rights and they can defend

    8   themselves.

    9         Q       Now, did I file a mortgage on your behalf, you and

   10   your husband?

   11         A       You filed something to help us stop Mr. Sulla.

   12         Q       Okay.   And can you look at the screen, see if that's

   13   a copy?

   14                 THE COURT:     Can you identify the --

   15                 THE DEFENDANT:    Can you identify that document?

   16                 THE WITNESS:     Yes.

   17                 THE COURT:     Can you identify it, Mr. Williams, what

   18   you're showing her, what exhibit?

   19                 THE DEFENDANT:    It's exhibit -- Government

   20   Exhibit 835.

   21                 THE COURT:     Okay.    All right.   So she recognized the

   22   exhibit.

   23                 THE WITNESS:     Yes.

   24         Q       (BY THE DEFENDANT:)      Is that your signature?

   25         A       Yes.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 18 of 79   PageID #:
                                  12212
                                                                                18


    1                THE DEFENDANT:     I'd like to enter this into

    2   evidence.

    3                MR. SORENSON:     No objection.

    4                THE COURT:    Received.

    5                THE DEFENDANT:     I'd like to publish it.

    6                THE COURT:    You may.

    7                (Exhibit 835 received into evidence.)

    8         Q      (BY THE DEFENDANT:)       Now, Ms. Kane, on this mortgage

    9   that I filed, did I make sure that you and your husband was

   10   listed as the secure party?

   11         A      Yes.

   12         Q      And did I explain to you why I did that?

   13         A      Yes.

   14         Q      And did you understand that my company would not own

   15   your home?

   16         A      Yes, we understood that.

   17         Q      Did I explain that very extensively?

   18         A      Yes.

   19         Q      And was the meaning of filing this document

   20   specifically to protect your home?

   21         A      Yes.

   22                THE DEFENDANT:     Government Exhibit 832.

   23         Q      (BY THE DEFENDANT:)       And do you recognize this

   24   document, Ms. Kane?

   25         A      Yes.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 19 of 79   PageID #:
                                  12213
                                                                                   19


    1          Q      And what is this document?

    2          A      It's a UCC financing statement.

    3          Q      And did I explain to you and your husband exactly

    4   what a UCC financing statement is?

    5          A      You did.

    6          Q      And did I explain to you what the purpose of the UCC

    7   financing statement was?

    8          A      Yes.

    9          Q      And is my name anywhere on the document?

   10          A      No.

   11                 THE DEFENDANT:    I'd like to enter this into

   12   evidence.

   13                 MR. SORENSON:    Your Honor, no objection.       Probably

   14   just the first three pages I think of this exhibit are the

   15   financing statement.       We're fine with that.

   16                 THE COURT:    So how many pages were you seeking to

   17   admit?     Those first three pages?

   18                 THE DEFENDANT:    No, it's actually -- 'cause the

   19   other documents are a part of the actual filing.            Sorry.      6, 7,

   20   8 --

   21                 MR. SORENSON:    Your Honor, just for the record, the

   22   rest of the document appears to be about 38-odd pages.

   23                 THE DEFENDANT:    Yeah, it's actually one document.

   24                 MR. SORENSON:    Your Honor, I just think the rest of

   25   this is excludable on 401 and 403 grounds.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 20 of 79   PageID #:
                                  12214
                                                                                 20


    1                THE COURT:     All right.     Let me take a look at it.

    2                MR. SORENSON:     We think the financing statement is

    3   what he's after.

    4                THE DEFENDANT:        Well, this is all --

    5                THE COURT:     Wait.     Let me see it.

    6                MR. SORENSON:     There's an affidavit.

    7                THE COURT:     Ms. Feria, could you get the hard copy

    8   and show it to the witness?

    9          All right.    Ms. Kane, in front of you is Exhibit 832.          The

   10   first three pages, that's the UCC financing statement that was

   11   prepared for you by Mr. Williams; is that correct?

   12                THE WITNESS:     Yes.

   13                THE COURT:     All right.     The next page refers to an

   14   affidavit and with an exhibit list, I think, attached to it.

   15                THE WITNESS:     Yes, this was all attached to the same

   16   document.

   17                THE COURT:     Okay.     Do you know who prepared this?

   18                THE WITNESS:     The affidavit?

   19                THE COURT:     Yes.

   20                THE WITNESS:     That was, I believe, me and Leonard

   21   prepared that affidavit.

   22                THE COURT:     I'm sorry.     Who?

   23                THE WITNESS:     Leonard and I.      Dr. Horowitz and I.

   24                THE COURT:     Okay.     You folks prepared that.    And

   25   then after that there's a --




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 21 of 79   PageID #:
                                  12215
                                                                                21


    1                THE WITNESS:     The exhibit list we prepared.

    2                THE COURT:     Yeah.

    3                THE WITNESS:     All the rest we prepared.

    4                THE COURT:     The land court system filing.

    5                THE WITNESS:     That was all part of our -- of our

    6   property that was stolen.       That was all what we wanted to add

    7   to the exhibits in our filings, yep.

    8                THE COURT:     Okay.   Was that filed at the same time

    9   with the UCC financing statement?        Or these are

   10   separate -- they appear to be separate dates.

   11                THE WITNESS:     No, we filed -- we attached it to the

   12   UCC financing statement with the Bureau of Conveyances.

   13                THE COURT:     Okay.   So all of the things that follow

   14   the UCC financing statement you included with your filing --

   15                THE WITNESS:     Yes, that's correct.

   16                THE COURT:     Okay.   All right.   So the objection's

   17   overruled.    It's all one document.

   18                MR. SORENSON:     Okay, Your Honor, thank you.

   19                THE COURT:     You're offering it into evidence?

   20                THE DEFENDANT:     Yes.

   21                THE COURT:     It's received.

   22                THE DEFENDANT:     And I'd like to publish it.

   23                THE COURT:     You may.

   24                (Exhibit 832 received into evidence.)

   25         Q      (BY THE DEFENDANT:)       Now, Ms. Kane, on the secure




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 22 of 79    PageID #:
                                  12216
                                                                                       22


    1   party on the UCC, did I explain to you all why I had you all

    2   listed as the secure party creditor also on the UCC?

    3         A       Yes.

    4         Q       And you did understand that that was to also protect

    5   your property?

    6         A       Yes.

    7                 MR. SORENSON:    Objection.    Leading.

    8                 THE COURT:     Sustained.

    9                 THE WITNESS:    We understood that --

   10                 THE COURT:     I'm sorry.

   11                 THE WITNESS:    Okay.

   12                 THE COURT:     I sustained the objection, so the last

   13   answer is stricken.      The jury is to disregard it.

   14             Ask her an open -- what did you understand?

   15         Q       (BY THE DEFENDANT:)     What did you understand about

   16   you being a secure party creditor on your own UCC?

   17         A       Well, what we understood was we needed protection

   18   about our home being stolen and this was our protection.                 And

   19   we -- we had put this into information -- reading the common

   20   law into evidence, reading common law and understanding that

   21   this was part of our ability to be able to try to defend

   22   ourselves because we had no other defense ever.             I mean, not

   23   with the authorities, not with the judges, not with the

   24   prosecutors, no one.       This was our defense.

   25                 And we knew Mr. Sulla, who's been stealing homes




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 23 of 79   PageID #:
                                  12217
                                                                                    23


    1   for -- you know, he's been practicing law for 40 years -- we

    2   knew that he was a serial land thief and we knew that our home

    3   was going to be stolen if we didn't do anything to protect it

    4   and we totally understood how this could help us.

    5         Q      And do you remember you and Doc coming to the office

    6   and seeing some of my videos that I did that I uploaded to

    7   YouTube?

    8         A      Yes.

    9         Q      And can you -- do you remember what some of the

   10   videos were about?

   11         A      You were always trying to help people and try to

   12   help people whose homes were being stolen.          I actually appeared

   13   in court to -- to witness that and I was assaulted in the

   14   courtroom for filming it.       So I completely know all of the

   15   stuff that you were trying to do.        And we really appreciate

   16   what you were trying to do for people.

   17         Q      And do you remember you and Doc coming to the office

   18   and telling me that what I was doing, that the government would

   19   come after me?

   20         A      To -- I -- we believe that yes, we believe that you

   21   were in danger for sure by the government if they would find

   22   out you were trying to help people.

   23         Q      And why did you feel like I would be in danger?

   24         A      Because what we've experienced in the courts.              I

   25   mean, I came in to film.       I was assaulted in a courtroom as a




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 24 of 79   PageID #:
                                  12218
                                                                                24


    1   journalist and then I was -- I didn't -- basically the

    2   ambulance came, checked my blood pressure, said, "Oh, you need

    3   to go to the hospital," and the head of the sheriff said --

    4   well, first he said, "You should leave now because they didn't

    5   lay a hand on you."      And next thing you know, the ambulance

    6   comes, takes my blood pressure and says, "Oh, well, now we're

    7   going to have to take you to the hospital."

    8                And the head of the sheriff's that was there that

    9   day, he said, "Well, if you go to the hospital, then we're

   10   going to have to arrest you."        And they forced injections into

   11   my vein to lower my blood pressure at the hospital.            I was

   12   assaulted.

   13                And then when I went to the arraignment that day,

   14   they basically disappeared the case and they said, "We have no

   15   record that you were ever arrested."

   16                And I said, "That's unbelievable," but they gave me

   17   back a hundred dollar bail check, right?

   18                And so I -- I've witnessed what the judges have

   19   done.   I've witnessed Judge Ronald Ibarra retiring right after

   20   he gave our home to Mr. Sulla; Judge Melvin Fujino was

   21   complicit; Judge Elizabeth Strand -- never with a trial.

   22                And then finally Mr. Sulla was -- got indicted by a

   23   grand jury, but, you know, that was after our home was

   24   stealing.    Now we have to wait for Mr. Sulla to get a trial.

   25   He's got a fixer attorney that he hired that was our attorney,




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 25 of 79   PageID #:
                                  12219
                                                                                25


    1   conflict of interest.

    2                MR. SORENSON:     Your Honor --

    3                THE WITNESS:     But I -- this is all of the stuff--

    4                MR. SORENSON:     I'm just going to just generally

    5   object to try to save us some time here.         It's fascinating, but

    6   I don't know where this is going.

    7                THE COURT:     Okay.   So -- so that's the end of her

    8   response.    You can ask her another question.        I believe the

    9   objection was a narrative.       Sustained.

   10          Q     (BY THE DEFENDANT:)      Do you remember having a court

   11   hearing on the Big Island with Judge Elizabeth Strand?

   12          A     Yes.

   13          Q     And did I appear at the courtroom for you?

   14          A     Yes.   You were definitely supporting us, yes.

   15          Q     And was I forcibly removed from being able to assist

   16   you?

   17          A     Yes.

   18          Q     By the sheriffs?

   19          A     Yes.

   20          Q     And so I wasn't able to execute my fiduciary duties

   21   because I was prevented from doing that, correct?

   22          A     That's right.     And I believe you could have helped

   23   us, but then they incarcerated you.         They put you in a cell.

   24   Seven men walked in, they banged your head, you were bleeding

   25   on the floor, left to die with your skull cracked open.            I




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 26 of 79    PageID #:
                                  12220
                                                                                   26


    1   remember that.        I remember the sheriffs using racial slurs

    2   against you.     I remember all of what you went through and I

    3   remember what we went through and we've been through a living

    4   hell all of us.

    5          Q       And now you mentioned about the hearing that you

    6   were at.    That was my extradition hearing that you was at,

    7   correct?

    8          A       Yes.

    9          Q       And do you remember the charges I was charged with?

   10          A       Yes, yes.    You were -- they actually were trying to

   11   claim that you used -- that you robbed a house.             And it turned

   12   out you were only like six months old at the time.             They used

   13   somebody by the same name as you with a different social

   14   security number.       They tried to pin it on you.

   15                  Yes, I've witnessed them trying to pin everything on

   16   you.   That's what this is all about.        It's making you to blame

   17   for all of the things that they have not done.          And if they had

   18   all done their job, there would be no need to look for

   19   alternative resources to try to help -- to help us and other

   20   people from saving their homes.

   21                  MR. SORENSON:    Objection.   Again, narrative.

   22                  THE COURT:    All right.   Sustained.

   23          Okay.    So that's her answer.     And then what's the next

   24   question?

   25          Q       (BY THE DEFENDANT:)    Did you and Dr. Horowitz




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 27 of 79   PageID #:
                                  12221
                                                                                 27


    1   videotape this hearing?

    2         A      The hearing at --

    3         Q      When they tried to fake my fingerprints.

    4         A      Oh, yes, we did.

    5         Q      And did you all upload that to YouTube?

    6         A      Yes, we did.

    7         Q      Okay.   And --

    8         A      We uploaded also to our video channel as well,

    9   revolutiontelevision.net.

   10         Q      And so I was extradited back to Georgia based on

   11   those fake fingerprints, correct?

   12         A      Yes.

   13         Q      And do you know if I got the case dismissed?

   14         A      Yes, of course you did.        I mean, and they were

   15   putting other charges to try to character assassinate you and

   16   we've witnessed all of that.

   17                THE COURT:     Okay.   Wait.

   18                THE WITNESS:     We witnessed trying to blame

   19   everything on you and it's -- it's really, really, really sad,

   20   and anybody who does that should be ashamed of themselves

   21   because they have not done their jobs.          They have not.    They

   22   have you here and Mr. Sulla is out walking, stealing more

   23   houses and forging more deeds.

   24                THE COURT:     All right.      So you need to answer the

   25   question that's asked of you, Ms. Kane.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 28 of 79   PageID #:
                                  12222
                                                                                28


    1          All right.    So what's the next question?

    2         Q      (BY THE DEFENDANT:)      Ms. Kane, did you and

    3   Dr. Horowitz ever fly with me on an airplane?

    4         A      Yes.

    5         Q      Did you physically see my private attorney general

    6   ID be accepted by the TSA?

    7         A      Yes.

    8         Q      And did they ever say that my ID was fake?

    9         A      No.

   10         Q      Did they ever say that my badge was fake?

   11         A      No.

   12         Q      So they let me gain entrance to the airport and on

   13   the airplane with my private attorney general ID?

   14         A      Yes.

   15         Q      And you was a specific witness to that?

   16         A      Yes.

   17         Q      Okay.   And so did I ever try to scam you or your

   18   husband?

   19         A      No, you never did.

   20         Q      Did you see me where I tried to scam any other

   21   clients?

   22         A      No.

   23         Q      And you know a lot of people in the community,

   24   correct?

   25         A      I saw people scamming you, though.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 29 of 79   PageID #:
                                  12223
                                                                                 29


    1         Q        Right.    And who do you refer to?

    2         A        Edna Franco, who should be in prison.

    3         Q        And what did she do?

    4         A        She basically was going around saying that he

    5   represented -- or she worked in your company, and she was

    6   stealing and doing all kinds of backhanded things.           I believe

    7   that eventually she got indicted or something, but she was able

    8   to walk free and I believe she is still walking free because

    9   she's somehow a government informant.

   10                  But I've witnessed her do some really bad things to

   11   people and --

   12                  MR. SORENSON:    Objection.   Again, relevance and

   13   narrative, Your Honor.

   14                  THE COURT:    Yeah.   Sustained.

   15          Okay.    Ask the next question.

   16         Q        (BY THE DEFENDANT:)    So, Ms. Kane, this is -- you

   17   had did a journal on the attorney that had stolen your home.

   18   Do you remember you all had -- actually doing a journal and a

   19   website --

   20         A        Yes.

   21         Q        -- regarding the fraud?

   22         A        Yes.

   23         Q        And the fraud consisted of him filing fraudulent

   24   documents and things like that not only to steal your home, but

   25   steal other people's home?




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 30 of 79    PageID #:
                                  12224
                                                                                    30


    1         A        That's right.    He's currently doing the Waikoloa

    2   Highlands.     He actually just -- he managed to do that and we

    3   have documented that online on judicialcorruptionnews.com.

    4         Q        Was there a recent case where a young lady was

    5   actually murdered?

    6         A        There is a case that a woman was murdered.           She was

    7   hanging out with we call it the ayahuasca death coal.

    8   Mr. Sulla has an ayahuasca -- illegal ayahuasca church on the

    9   Hamakua Coast the -- uh, all of the authorities know about --

   10   the DEA knows, a state, uhm, drug prosecutor knows about it,

   11   all of them know.     And --

   12                  MR. SORENSON:    Your Honor, objection on relevance

   13   grounds --

   14                  THE WITNESS:     -- he's allowed to get away with it.

   15                  THE COURT:     Stop, Ms. Kane.      So, I'm sorry.    Your

   16   objection?

   17                  MR. SORENSON:    Relevance and narrative.

   18                  THE COURT:     Yeah.   Sustained.

   19          Okay.    So you can ask her questions that have to do with

   20   this case, that Mr. Sulla is not part of this case,

   21   Mr. Williams.

   22                  THE DEFENDANT:    Well --

   23                  THE COURT:     So ask her the next question.

   24         Q        (BY THE DEFENDANT:)     So with the mortgage fraud that

   25   was perpetrated against you, you knew when you hired me that I




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 31 of 79       PageID #:
                                  12225
                                                                                      31


    1   was not a member of the bar, correct?

    2         A        Right.

    3         Q        And so --

    4         A        We didn't want a member of the bar at that point.

    5   We wanted to be able to save our home --

    6                  THE COURT:     All right.       The question was a yes or

    7   no.   Did you know that he was not a member of the bar?

    8                  THE WITNESS:    We -- yes, we knew he was not.

    9                  THE COURT:     All right.       Thank you.

   10          Okay.    Next question.

   11         Q        (BY THE DEFENDANT:)       And so did that ever influence

   12   your decision knowing that I was not a member of the bar?

   13         A        No.

   14                  THE COURT:     All right.       Next question.

   15                  THE WITNESS:    It --

   16                  THE COURT:     Sorry --

   17                  THE WITNESS:    Hold on.        I'm not done.    Let me

   18   finish.

   19                  THE COURT:     No, no, no.      He just asked you a leading

   20   question --

   21                  THE WITNESS:    No, no.      I'm sorry.      I mean yes, yes.

   22   Yes, it influenced our decision, yes.

   23                  THE COURT:     Stop.    Stop.

   24          Okay.    So then ask her the next question.             If you want to

   25   ask her leading questions, it's a yes or no, okay?                So if you




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 32 of 79   PageID #:
                                  12226
                                                                                32


    1   want her to to explain her question[sic], you need to ask her

    2   an open-ended question.

    3         Q      (BY THE DEFENDANT:)        Ms. Kane, in your experience,

    4   would you refer someone to a private attorney general like me

    5   to help them or an attorney at law?

    6         A      Well, we haven't seen many honest attorneys, so I

    7   would say that I would definitely recommend you.            And there are

    8   a few good attorneys.      I mean, Margaret Wille is a really good

    9   attorney.    She hasn't been able to -- you know, to really

   10   overcome this level of corruption, but, yes, there are some

   11   good attorneys.

   12         Q      Do you feel that if I wasn't unlawfully

   13   incarcerated, I would be able to do more to help you?

   14         A      I believe that your incarceration prevented you from

   15   helping us further and finishing what you had started to help

   16   us with.

   17                THE DEFENDANT:     Okay.    I'd like to get Government

   18   Exhibit 209, please.

   19                MR. ISAACSON:     Is it in?

   20                THE DEFENDANT:     Yeah, it's already into evidence.

   21                MR. ISAACSON:     Oh, it is up.

   22                THE COURTROOM MANAGER:        You got the document?

   23                MR. ISAACSON:     It's on --

   24                THE COURTROOM MANAGER:        Oh, they have it.    Okay.

   25                THE DEFENDANT:     I'd like to publish it.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 33 of 79      PageID #:
                                  12227
                                                                                   33


    1                THE COURT:       You may.

    2                THE DEFENDANT:      Okay.

    3                THE COURT:       Okay.   Wait.      I'm sorry.   Now it is.

    4   Thank you.    Go ahead.

    5         Q      (BY THE DEFENDANT:)         Okay.    Ms. Kane, did you ever

    6   call the OCP or the DCCA and file a complaint against me or my

    7   company, Mortgage Enterprise Investments?

    8         A      Never.

    9         Q      Did you file a complaint against my company, Common

   10   Law Office of America?

   11         A      Never.

   12         Q      Did you file a personal complaint against me?

   13         A      Never.

   14         Q      Did you authorize the Department of Consumer Affairs

   15   to void out your mortgage that was filed on your behalf to

   16   protect your property?

   17         A      No.

   18         Q      Can you turn -- go down to the page -- I don't know

   19   what page it is -- but it shows where -- next page, next page,

   20   next page, next page, next page, next page, next page, next

   21   page, next page.      Okay.

   22                You see the letter M?

   23         A      Yes.

   24         Q      Okay.    And this is a document where the Office of

   25   consumer protection Voided your mortgage.             Did you know that




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 34 of 79   PageID #:
                                  12228
                                                                                34


    1   they took this action without your knowledge?

    2         A       No, we did not.

    3         Q       If you would have known this, would you told them

    4   not to void your mortgage?

    5         A       Of course, yes.     I would have told them I don't know

    6   why anybody put our name on the document without our

    7   authorization.

    8         Q       Exactly.   And so you never would have authorized

    9   them to void out your mortgage?

   10         A       And I never seen a copy of this either.        That's the

   11   worst part.    No, I would not have authorized them to do

   12   anything.     The DCCA is part of the racket that's stealing

   13   people's homes and allowing criminals to get away with things

   14   that they should not, people that should be locked up.

   15         Q       So you never received a letter from OCP or DCCA

   16   stating like We're going to void your mortgage 'cause --

   17         A       No, never received -- never saw this document.

   18                 THE COURT:     I'm sorry.   You have to let him finish

   19   his question.

   20                 THE WITNESS:    Okay.

   21                 THE COURT:     So next question.

   22         Q       (BY THE DEFENDANT:)     So you never received a letter

   23   that they was going to void out your Uniform Commercial Code

   24   financing statement?

   25         A       No, never received anything.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 35 of 79   PageID #:
                                  12229
                                                                                35


    1         Q      So they totally did this without your knowledge?

    2         A      That's correct.

    3         Q      And this is probably part of the reason that --

    4                MR. SORENSON:     Objection.    Leading.

    5                THE COURT:    Sustained.    So ask her an open-ended

    6   question.

    7         Q      (BY THE DEFENDANT:)      Do you feel like this is part

    8   of the reason that Paul Sulla was able to steal your home?

    9                MR. SORENSON:     Objection.    Leading.

   10                THE COURT:    Sustained.    What do you think --

   11         Q      (BY THE DEFENDANT:)      What do you think by them

   12   voiding it what effect it had on you?

   13         A      I'm sure it helped Paul Sulla and that's what

   14   they've been doing; they've been helping Paul J. Sulla, Jr.

   15         Q      And so, Ms. Kane, what do you feel about me

   16   personally as a man?

   17         A      As I said earlier, I believe you're a man of God.          I

   18   believe that you love God and you are -- you love Yeshua.

   19   We've talked about it.      We've had Bible conversations many

   20   times and we really appreciate you.         We can see your heart.

   21   You have a great heart and you're a very kind man.           You just

   22   wanted to help people.

   23                You saw the corrupt system and you wanted to help

   24   people and educate them of their rights because all of these

   25   elderly people and people that don't speak English are being




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 36 of 79   PageID #:
                                  12230
                                                                                  36


    1   ripped off.    It's unfair.

    2                 THE DEFENDANT:    That's right.    I have no more

    3   questions.

    4                 THE COURT:    All right.   Thank you.

    5           All right.    Cross-examination.    Your witness.

    6                 MR. SORENSON:    Thank you, Your Honor.

    7                               CROSS-EXAMINATION

    8   BY MR. SORENSON:

    9           Q     Ms. Kane, let's start off with your -- your mortgage

   10   that you were just asked about.        This is Exhibit 835.

   11                 Your Honor, could we have this published?         It's in

   12   evidence.

   13                 THE COURT:    Yes, you may.

   14           Q     (BY MR. SORENSON:)     You've identified this document;

   15   is that correct?

   16           A     Yes.

   17           Q     And is this the mortgage that you filed in an effort

   18   to frustrate a prior interest in your property?

   19           A     No.

   20           Q     What is it?

   21           A     Our home was paid already.      It was an effort to try

   22   to save our home from being stolen by Mr. Paul J. Sulla, Jr.

   23   He had no interest in our property.         He had no interest and

   24   he --

   25           Q     Okay.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 37 of 79   PageID #:
                                  12231
                                                                                   37


    1         A      -- got indicted for it.

    2         Q      Let me ask you this.      When you refer to somebody

    3   stealing your home, are you talking about somebody foreclosing

    4   on your residence --

    5         A      No.

    6         Q      -- because you failed to pay a note?

    7         A      No.     We paid off our mortgage.     Mr. Sulla came in --

    8   as I said earlier, he created a fake church.          He used a

    9   strawman named Jason Hester as the leader of this church, and

   10   what he did was he went to the Bureau of Conveyances, he

   11   claimed that we didn't pay any mortgage.         He created a new

   12   mortgage and then he went and had a nonjudicial foreclosure.

   13                After we spent four years in court beating the

   14   judicial foreclosure -- we won because the mortgage had been

   15   paid -- Mr. Sulla comes in later, a year later, and he files a

   16   nonjudicial foreclosure on the court steps.          He doesn't file

   17   with the court.      He goes on the court steps and he gives our

   18   house for $10 to Jason Hester, a homeless drifter who is

   19   heading this fake church, the Gospel of Believers it was

   20   called.

   21                If you read our articles online --

   22         Q      I'm sorry.    I'm sorry.    I'm just going to have to

   23   just ask you just answer the question, okay?

   24         A      I just answered it.

   25         Q      Okay.    And -- well, let me ask you this then.            This




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 38 of 79   PageID #:
                                  12232
                                                                                38


    1   was an effort to frustrate his mortgage that he had filed; is

    2   that correct?

    3           A       This was an effort to stop him from stealing our

    4   home.       He had forged the documents which he was --

    5           Q       Okay, thank you.

    6           A       He was later found to have done that by a grand

    7   jury, okay?      He was later found to have done that.

    8           Q       Now, as we look at this document, I want to direct

    9   your attention to a few parts of it, okay?          It's up on the

   10   screen.      Do you see it?     And I'm going to make a mark here.

   11                   THE COURT:     Do you want the hard copy of it as well

   12   or are you all right --

   13                   THE WITNESS:     I think -- no, it's not in here,

   14   right?

   15                   THE COURT:     835.

   16           Q       (BY MR. SORENSON:)    Do you see, Ms. Kane, what I've

   17   boxed in up there?

   18           A       Yes.

   19           Q       Okay.   I know it's hard.    We can -- we can make it

   20   bigger, if you need?

   21           A       I don't need it bigger.     I don't need it bigger.

   22           Q       Okay.   So this document says it's a mortgage; is

   23   that correct?

   24           A       That's right.

   25           Q       And it's dated May 6, 2014; is that correct?




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 39 of 79   PageID #:
                                  12233
                                                                                39


    1         A      It's -- yes, yes.

    2         Q      And both you and Leonard Horowitz, common law

    3   husband and wife, are listed as the borrowers; is that right?

    4         A      Yes.

    5         Q      Okay.     So you're the borrowers, true?

    6         A      Uhm --

    7         Q      See where it says "borrower" right after your names,

    8   next paragraph down?

    9         A      Uhm, I don't see.

   10         Q      Next paragraph down?

   11         A      Can you read the paragraph, please?

   12         Q      Yeah, it starts with "Borrower" and then it says

   13   "the servicer mortgagee"?

   14         A      Okay, yes.

   15         Q      So you're the borrower, correct?

   16         A      Uh-huh.

   17         Q      And the servicer mortgagee is listed as MEI.          That's

   18   Mr. Williams's company; is that correct?

   19         A      Yes.

   20         Q      And MEI is listed as a business out of Killeen,

   21   Texas, right?

   22         A      Yes.

   23         Q      And then we see the trustee is Federal American

   24   Mortgage, right?

   25         A      Federal Mortgage -- I'm sorry.        Where is that?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 40 of 79   PageID #:
                                  12234
                                                                                 40


    1         Q      The next line down, the Federal Mortgage American

    2   Trust.    Do you see that?

    3         A      No.     I think I'm going to need a hard copy.

    4         Q      Okay.

    5         A      'Cause I think you have -- you've crossed out that

    6   part of it so I can't see it.

    7                THE COURT:     Can't see it with the blue line.

    8                THE WITNESS:     Yeah, you've crossed it out.

    9                THE COURT:     Can you -- can you -- well, do that, but

   10   are you able to enlarge it so she can see it?

   11                MR. SORENSON:     Yes, Your Honor.

   12                THE WITNESS:     I can see it, but he had it all --

   13                THE COURT:     There you go.

   14                THE WITNESS:     Okay.    So borrower.   Okay.    I don't

   15   see where you're saying --

   16                MR. SORENSON:     Okay.   So --

   17                THE WITNESS:     The trustee is Federal Mortgage

   18   American Trust, yes.

   19         Q      (BY MR. SORENSON:)       You see that, right?

   20         A      Yes.

   21         Q      And so you've got your servicer mortgagee is

   22   Mr. Williams and his company, right?

   23         A      Yes.    I mean, it's our home so we could do anything

   24   we want to protect our home; so you understand that.

   25         Q      And you're the borrower in this document, correct?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 41 of 79   PageID #:
                                  12235
                                                                                  41


    1           A       Yes.   We actually created this to stop Mr. Sulla.

    2   We had no other alternative --

    3           Q       Yeah, I think you --

    4           A       -- to save our home.       I want you to understand that.

    5                   THE COURT:     Okay.   Wait, Ms. Kane, he's just

    6   asking --

    7                   THE WITNESS:    I understand but it's really --

    8                   THE COURT:     No, no --

    9                   THE WITNESS:    It's very hurtful and frustrating --

   10                   THE COURT:     No, Ms. Kane.

   11                   THE WITNESS:    -- that we got our home stolen and

   12   this man --

   13                   THE COURT:     I understand.    Ms. Kane, Ms. Kane.     So I

   14   understand that you went through a very tough time and it's

   15   hard for you to talk about it, but you've been called as a

   16   witness by Mr. Williams.

   17                   THE WITNESS:    But, you know, why is not Mr. Sulla

   18   here?       That's -- he stole our home.

   19                   THE COURT:     So, Ms. Kane, so this is not about your

   20   home.       This is a criminal case involving charges against

   21   Mr. Williams.      So Mr. Sorenson's going to have an opportunity

   22   to ask you some questions and he's just asking you about this

   23   document that you've already told Mr. Williams that you filed

   24   and you've explained why you filed it.           So he's just asking you

   25   some questions to understand the document.




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 42 of 79   PageID #:
                                  12236
                                                                                42


    1                THE WITNESS:     Yeah, but honestly, it's really,

    2   really demeaning to have someone like that question me.            I

    3   mean, it is.     It's so demeaning to me.

    4                THE COURT:     Well, so, Ms. Kane --

    5                THE WITNESS:     Your Honor, I appreciate you so

    6   much --

    7                THE COURT:     Yeah.

    8                THE WITNESS:     And I love -- and I think you're a

    9   great judge, I think.      But I'm saying to you that this man

   10   that's doing this, he's malicious though.          I can feel it in my

   11   heart he's malicious.

   12                THE COURT:     But, see, this is the process.

   13                THE WITNESS:     He's malicious because he put this --

   14                THE COURT:     Ms. Kane, Ms. Kane.     All right.    Listen,

   15   we're going to have to take a break so you and I can have a

   16   conversation.

   17                THE WITNESS:     Can I say one thing to you?

   18                THE COURT:     No, no.   What I'm going to do is excuse

   19   the jury and I'll give you an opportunity to speak what's in

   20   your heart, okay?     So why don't we do that.

   21          So, ladies and gentlemen, we are going to take a recess.

   22   It's going to be at least 15 minutes.         If you could leave your

   23   notes and iPads behind.      And, of course, don't discuss the case

   24   with anyone or allow anyone to discuss it with you.

   25          Please rise for the jury. They're in recess for at least




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 43 of 79    PageID #:
                                  12237
                                                                                 43


    1   15 minutes.

    2           (Discussion off the record not included in this

    3           partial transcript.)

    4           (Open court in the presence of the jury.)

    5                 THE COURT:    And the record will reflect the presence

    6   of the ladies and gentlemen of the jury, welcome back, counsel

    7   and Mr. Williams.      The witness is on the stand.

    8           Mr. Sorenson, your witness.

    9                 MR. SORENSON:    Thank you, Your Honor.

   10           Q     (BY MR. SORENSON:)     Ms. Kane, we were talking about

   11   the MEI mortgage that we have, the deed of trust

   12   mortgage -- excuse me -- the deed of trust mortgage that you

   13   entered into apparently as a borrower in this.          Do you recall

   14   that?

   15           A     Yes.

   16           Q     Okay.    And you see it up on the screen there, right?

   17   We were talking about that second paragraph, right?

   18           A     You're talking about the -- hold on.          Is this right?

   19   The borrower, the service mortgagee.         Okay.   Yes.

   20           Q     Now, we've established that you were the borrower in

   21   this document, correct?

   22           A     Dr. Horowitz and I.

   23           Q     Yes.    And the servicer was Mortgage Enterprise

   24   Investments and that is Mr. Williams's company, right?

   25           A     Yes.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 44 of 79   PageID #:
                                  12238
                                                                                 44


    1         Q      This trustee, though, Federal Mortgage American

    2   Trust, I want to ask you some questions about this.            What do

    3   you know about this witness?

    4         A      You'll have to speak with Dr. Horowitz.         I don't

    5   know much about it.

    6         Q      Is it your belief though that this is a valid, real

    7   company?

    8         A      Yes.

    9         Q      Okay.   And why do you think that?

   10         A      Because I 100 percent trust Anthony.

   11         Q      So if Anthony Williams told you that Federal

   12   Mortgage American Trust really existed and it really was at

   13   this address, would you believe that?

   14         A      Yes.

   15         Q      And you would believe that because you trust him?

   16         A      Right, yes.

   17         Q      Now, the secured party creditors and beneficiaries

   18   on this document, interestingly, are listed as both you and

   19   Dr. Horowitz, correct?

   20         A      That's correct.

   21         Q      And so you are both the borrower and the creditor

   22   and beneficiary on this document; is that fair to say?

   23         A      Yes.

   24         Q      So you occupy two roles here; you're going to be the

   25   borrower and the creditor?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 45 of 79   PageID #:
                                  12239
                                                                                45


    1         A      We're going to do anything to protect our home

    2   again.

    3         Q      And that includes filing a document that has you

    4   listed as the borrower and the creditor, correct?

    5         A      Correct.

    6         Q      Now, if we can go down in this document, at the

    7   bottom part, did you see any other mortgages like this that

    8   Mr. Williams did for other customers of MEI?

    9         A      No, I didn't see them.

   10         Q      So you don't have any personal knowledge of that,

   11   correct?

   12         A      I know that he helped other people the same way, but

   13   I didn't look into other people's personal documents.

   14         Q      You have no idea what he filed for them, right?

   15         A      I know that he filed similar things with them that

   16   he filed for us.

   17         Q      And I think you've indicated that you were present

   18   from time to time when he interacted with other clients; is

   19   that correct?

   20         A      I wasn't in the room with him, but they were waiting

   21   for him I know.     I've known some of them and they were all very

   22   positive about Anthony.

   23         Q      Right, right.     And -- but when you testified about

   24   knowing what he said to them, that was because you were sitting

   25   outside while he was meeting with them?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 46 of 79   PageID #:
                                  12240
                                                                                46


    1           A    Uh-huh.

    2           Q    So you weren't present during those conversations?

    3           A    I was -- I was in the room, but I -- you know,

    4   that's personal stuff.      But I talked to them on a one-on-one

    5   basis and I know that they were very positive about Anthony.

    6           Q    But talking to them, you don't know what he said to

    7   them; is that fair to say?

    8           A    They told me -- a lot of them told me.         If they felt

    9   like they wanted to share it, they told me what --

   10           Q    And did they tell you that he was a private attorney

   11   general?

   12           A    Yes.

   13           Q    And they believed that he could represent them,

   14   correct?

   15           A    Well, he wasn't representing them; he was helping

   16   them.

   17           Q    He wasn't -- he wasn't telling --

   18           A    He wasn't like representing them like a lawyer would

   19   represent them.     He was basically helping them, helping them

   20   understand their rights, helping them understand what they

   21   needed to file in order to protect their rights.

   22           Q    So your belief then is that he never would go to

   23   court and represent people; is that correct?

   24           A    He would go to court to help them but not represent

   25   them in the same way an attorney would represent them.            An




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 47 of 79   PageID #:
                                  12241
                                                                                47


    1   attorney is different than that.        He would go to court and

    2   basically support them, go to court, be with them and -- and if

    3   they -- even if he needed to and they asked him to, he would

    4   stand up with them.

    5           Q    Were you present with him when he would stand up in

    6   court and represent people?

    7           A    No.

    8           Q    So you don't really know that, do you?

    9           A    I went to court with him and I saw what he did in

   10   our case.

   11           Q    And so when you went to court with him in your case,

   12   did he stand up in court?

   13           A    We -- he came -- we wanted him to come up there with

   14   us because we knew we were being railroaded.

   15           Q    I understand that.      Did he didn't, though?       Did

   16   he --

   17           A    He didn't represented us like a lawyer.         He

   18   basically just said these are their rights.          He just was making

   19   sure that the court knew that we knew our rights.

   20           Q    All right.    But did he sit at table, counsel table

   21   with you?

   22           A    If we asked him to, he did, yes.

   23           Q    Did you ask him to?

   24           A    Yes.

   25           Q    And did he?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 48 of 79   PageID #:
                                  12242
                                                                                    48


    1         A      I can't remember right now if he did or not.

    2         Q      Well, you just said that he stood up and said things

    3   for you; is that correct?

    4         A      Yes, because he saw we were being railroaded.              I

    5   can't remember if he was sitting at the table with us.

    6         Q      Did he file documents for you?

    7         A      He told us what to file.       I don't remember him

    8   filing, just the UCC, these documents that you put up there.

    9         Q      Did he draft court documents for you?

   10         A      I can't recall if he did or not.

   11         Q      In most respects, though, he was representing your

   12   interests; is that fair to say?

   13         A      He was, very supportive of us.

   14         Q      And is it your belief that he was also representing

   15   the interests of other people, other clients of MEI?

   16         A      Other clients are none of my business.         I just know

   17   that he was trying to help us and I know from speaking to

   18   clients that he was trying to help them as well.

   19         Q      But you weren't present during his conversations

   20   with those people, were you?

   21         A      I don't know what he said to those people.          It's

   22   not -- it's -- you know.       But I know what we know about Anthony

   23   and speaking to the clients.

   24         Q      I understand.     For instance, do you know Loreen

   25   Troxel?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 49 of 79   PageID #:
                                  12243
                                                                                49


    1         A      Who.

    2         Q      Loreen Troxel?

    3         A      No.

    4         Q      You don't know who she is?

    5         A      I don't know.

    6         Q      So you don't know what he said to her, right?

    7         A      I don't know what he said to her.        I know a few

    8   other people.      I know -- I know what he said to them basically

    9   that --

   10         Q      What about Julita Asuncion?

   11         A      I don't know her.

   12         Q      You weren't present during any conversations?

   13         A      I don't know who she is.

   14         Q      Don't know what he said to her?

   15         A      No.

   16         Q      Anabel Cabebe, do you know what he said to her?

   17         A      Who?

   18         Q      Anabel Cabebe.

   19         A      Anabel -- that name sounds very, very familiar, but

   20   I believe there was a group of people that were trying to hurt

   21   Anthony.    I don't remember all their names.        I thought maybe

   22   Anabel might have been one of those people.          But there were a

   23   few people that were trying to hurt him that were connected to

   24   Edna Franco.

   25         Q      What about Evelyn Subia?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 50 of 79   PageID #:
                                  12244
                                                                                50


    1           A    I don't know who that is.

    2           Q    Melvyn Ventura?

    3           A    Melvyn Ventura, he might have been one of the people

    4   that were trying to go after -- go after Anthony.           I don't

    5   remember all their names, but there were a few other people

    6   that were trying to hurt him.        They were defrauding Anthony.

    7   They were going out and saying they were private attorney

    8   generals and they weren't doing good to people and they were

    9   saying they worked for Anthony when they didn't even work for

   10   him.

   11           Q    Nelson Madamba?

   12           A    He might have been one of them too.

   13           Q    Might have been?

   14           A    His name sounds familiar.

   15           Q    You don't know who he is, though, do you?

   16           A    I might have met him before.       I don't know him by

   17   his name, no.

   18           Q    I guess my question is you don't know what he was

   19   saying to clients of MEI; is that fair to say?

   20           A    I know -- I know what he said to us and I know what

   21   he said to a few other people.        I know Robin, for instance, I

   22   know.

   23           Q    Robbin Krakauer?

   24           A    Yes.

   25           Q    Didn't she work for Mr. Williams?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 51 of 79   PageID #:
                                  12245
                                                                                  51


    1           A       I don't know if she worked for him or not.       But I

    2   know what she said and how he tried to help her.            I witnessed

    3   that.       And she's also very positive about.     Even to this day

    4   she's very positive about Anthony.

    5           Q       Would it surprise you to know she's on the

    6   letterhead of the Common Law Office of America?

    7           A       She could be.    But, you know, it doesn't mean

    8   that -- you know, if he was doing really bad things, if she was

    9   on this letterhead, then why would she say good things about

   10   him if he was doing something bad?         She worked for him, right?

   11   You're claiming she had firsthand knowledge?           That's what

   12   you're claiming, right?         So why would she --

   13           Q       I'm not claiming anything.    I'm asking you

   14   questions.

   15           A       But I'm asking you so I can understand.       If she was

   16   on his letterhead, like you're claiming, and she has positive

   17   things to say, then she was a witness to what he was doing and

   18   that just speaks to him -- to him very positively.

   19           Q       You don't know what she testified to either in this

   20   trial, do you?

   21           A       No.

   22           Q       Okay.   All right.   Let me ask you.    You've talked a

   23   little bit about seeing Anthony go through TSA checkpoints with

   24   his ID; is that correct?

   25           A       Once.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 52 of 79   PageID #:
                                  12246
                                                                                52


    1         Q       Just once?     Just once?

    2         A       Once.

    3         Q       Okay.   Were you ever present when he was denied

    4   access by TSA?

    5         A       No, no, never.

    6         Q       Did you ever take part in a lawsuit against TSA with

    7   Mr. Williams --

    8         A       I wasn't part of the lawsuit.

    9                 THE COURT:     Okay.   So you just have to wait till he

   10   finishes his question.

   11                 THE WITNESS:     Sorry, sorry, sorry.

   12                 THE COURT:     I understand.   Just give it a beat.

   13                 THE WITNESS:     Sorry.

   14                 THE COURT:     Okay.

   15         Q       (BY MR. SORENSON:)     Were you ever part of a lawsuit

   16   joining Mr. Williams because you were present when he was

   17   denied --

   18         A       There was something that happened when he -- one

   19   incident, but I don't remember if I was on any of the documents

   20   or not.     I don't remember.    Maybe as a witness.

   21         Q       So you do have knowledge then that he was denied --

   22         A       I don't know exactly what --

   23                 THE COURT:     I'm sorry.

   24                 THE WITNESS:     Sorry.

   25                 THE COURT:     Ms. Kane, you just have to wait till he




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 53 of 79     PageID #:
                                  12247
                                                                                  53


    1   finishes --

    2                 THE WITNESS:    All right.

    3                 THE COURT:     -- you know.

    4         Q       (BY MR. SORENSON:)     So then you do know -- you've

    5   heard at least that he was denied access --

    6         A       I can't recall.     It might have been a really long

    7   time ago.     I can't recall any of the information.

    8         Q       If it's represented in the lawsuit that you were

    9   present and you observed it --

   10         A       Okay.   I can't recall.       I can't recall.

   11         Q       Okay.   But you wouldn't dispute that; is that fair

   12   to say?

   13         A       I wouldn't dispute it unless I looked at the

   14   documents and saw exactly what the claims were 'cause I don't

   15   remember it.

   16         Q       So you have a recollection that he was allowed

   17   through a TSA checkpoint at one point --

   18         A       Yes, I do.     We were --

   19                 THE COURT:     I'm sorry.     You --

   20                 THE WITNESS:    Sorry.

   21                 THE COURT:     -- have to wait till he finishes the

   22   question.

   23                 THE WITNESS:    Sorry, sorry.

   24                 THE COURT:     So your question is?

   25         Q       (BY MR. SORENSON:)     You have a recollection that he




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 54 of 79    PageID #:
                                  12248
                                                                                   54


    1   was allowed through on one point?

    2         A      Yes, I do remember that 'cause he was walking in

    3   with me, so I remember that.

    4         Q      And you have some recollection that he may have been

    5   denied access at some point?

    6         A      You know, I don't -- I can't recall that.           I don't

    7   think I was standing next to him at the time.          Might have been

    8   there present, but I can't remember exactly.          I didn't hear

    9   what anyone said to him.       I might -- I can't recall.        It's

   10   been -- must have been -- it was many years ago.

   11         Q      Did Mr. Williams tell you that this mortgage that

   12   we've got up on the screen, did he tell you that that would

   13   eradicate a prior interest, if there was one?

   14         A      We knew there was no one.

   15         Q      Right, right.     But that's not the question --

   16         A      He didn't tell me that because we knew -- we didn't

   17   discuss that, no.

   18         Q      My question is is did he tell you that it would get

   19   rid of whatever claim this person had?

   20         A      It told us that it would protect us.           That's it.     He

   21   didn't say anything about that.

   22         Q      Did he tell that a clause like this in your mortgage

   23   would get rid of a prior mortgage or prior interest --

   24         A      I don't recall.

   25         Q      Okay.   Did he do a UCC financing statement for you?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 55 of 79   PageID #:
                                  12249
                                                                                55


    1           A     Yes.    You saw it earlier.

    2           Q     I did.    And did he do that for you?

    3           A     Yes.

    4           Q     Okay.    So in that document, you're listed as both a

    5   creditor and a debtor; is that correct?

    6           A     Yes.

    7           Q     Okay.    So do you know what a financing statement is?

    8           A     I know a little bit about it, but you'll have to

    9   talk to my husband.       He's an expert as well in common law.

   10           Q     I understand.    And was it your understanding that

   11   this UCC financing statement would affect some interest in your

   12   real estate?

   13           A     He -- I was just told it would protect my interest

   14   and Dr. Horowitz knows a lot more about it, but, yes.

   15           Q     And you were told that by Mr. Williams; is that

   16   right?

   17           A     We were told -- we were -- you'll have to speak to

   18   Dr. Horowitz.     He had more conversations with Anthony regarding

   19   this.

   20                 But, yes.    I mean, we were -- we -- I know -- I felt

   21   and I totally to this day believe that according to common law

   22   it would protect us.       And my husband's read very much up on

   23   common law.

   24           Q     But you believe that because Mr. Williams told

   25   you --




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 56 of 79   PageID #:
                                  12250
                                                                                56


    1          A     No, because what was read when researching common

    2   law.   We -- I know that Leonard always researched anything that

    3   Anthony told him.

    4          Q     What is the common law basis for a UCC financing

    5   statement --

    6          A     Ask Dr. Horowitz.

    7          Q     -- affecting an interest in property?

    8          A     You'll have to ask Dr. Horowitz.

    9                THE COURT:     You have to wait until he finishes his

   10   question.

   11          Q     (BY MR. SORENSON:)      Would your answer then be that

   12   you have no idea whether it affects --

   13          A     No, I don't.     I didn't read --

   14                THE COURT:     Again, you have no wait until he

   15   finishes his question.

   16                THE WITNESS:     Sorry.

   17                MR. SORENSON:     I'll stop and then you answer.

   18          Q     (BY MR. SORENSON:)      So you have no idea whether this

   19   UCC financing statement would effect an interest in real estate

   20   or not; is that true?

   21          A     My husband is the primary person that was being

   22   attacked.    It was his home, his life savings, and he's the one

   23   that researched common law.       He spoke with Anthony and he can

   24   tell you all the details regarding this.

   25          Q     Is that a, "No"?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 57 of 79   PageID #:
                                  12251
                                                                                57


    1           A    It's a I trust my husband.

    2           Q    But as far as --

    3           A    I trust my husband.

    4           Q    -- knowledge base, you're on this document as far as

    5   your knowledge base --

    6           A    I was told that it would protect our interest.

    7                THE COURT:     Okay.     So --

    8                THE DEFENDANT:     Objection.    It's not relevant

    9   whether --

   10                THE COURT:     Okay.     So as to the objection, it's

   11   overruled.       You're asking for her understanding.

   12                MR. SORENSON:     Yes.

   13                THE COURT:     Okay.     So just wait till he finishes the

   14   question and then he'll wait till you finish your answer.

   15   Okay?

   16           Mr. --

   17           Q    (BY MR. SORENSON:)       Ms. Kane, you're on this

   18   document.    My question is what is your understanding?

   19           A    My understanding is that it would protect us from

   20   Sulla trying to steal our house.

   21           Q    So your understanding is then, based on what

   22   Mr. Williams told you, is that this would eradicate his

   23   interest if there was one?

   24           A    Based on my husband's research of what Mr. Williams

   25   told -- Mr. Williams told him to look.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 58 of 79   PageID #:
                                  12252
                                                                                58


    1           Q    Now, this private attorney general thing, what's

    2   your understanding of a private attorney general?           What is

    3   that?

    4           A    Uhm, well, if you research 42 U.S.C. 1988, it was

    5   authorized for private citizens to go into court and be able to

    6   represent themselves and also help other people in situations.

    7           Q    Have you read that statute?

    8           A    I -- my husband has read it thoroughly.         I just -- I

    9   understand just the simple stuff.        My husband, he's very well

   10   versed in the common law.

   11           Q    All right.     But as far as your knowledge, you're

   12   saying that you have not read 42 1988 --

   13           A    I did a long time ago, but I'm getting older now and

   14   I don't have a great memory any more.         But, yes, I understood

   15   it was our ability to do -- to go into court and be able to

   16   help other people as well as represent ourselves, yes.

   17           Q    If you learned that this statute actually just

   18   authorizes payment of fees to licensed attorneys for

   19   representing people in civil rights actions, would that

   20   surprise you?

   21                THE DEFENDANT:     Objection.    He's testifying.

   22                THE COURT:     Okay.   Overruled.   He's asking for her

   23   state of mind and her understanding.

   24           Do you understand the question?

   25                THE WITNESS:     Uhm, he's asking if I, uhm -- just




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 59 of 79    PageID #:
                                  12253
                                                                                 59


    1   repeat the question again.

    2         Q      (BY MR. SORENSON:)       If you learned that 42 U.S.C.,

    3   1988 authorized private attorneys, licensed attorneys --

    4                THE DEFENDANT:      Objection.    That's a misstatement of

    5   the law.

    6                THE COURT:     All right.    So you have to let him

    7   finish.    Your objection's overruled.        So he's asking for her

    8   understanding.     All right.

    9                THE WITNESS:     I don't -- okay.

   10                THE COURT:     So let him get the question out.

   11                THE WITNESS:     Okay.

   12                THE COURT:     And then you can answer.

   13         Q      (BY MR. SORENSON:)       If you learned that 42 U.S.C.,

   14   1988 authorized private attorneys to collect fees for

   15   representing people in civil rights actions, would that

   16   surprise you?

   17         A      No.     I think that -- it wouldn't surprise me what

   18   any licensed bar members -- alleged bar members after

   19   understanding that the license is all a scam.          The whole

   20   justice system is a scam.       There is no justice.        That's why

   21   you're here with Anthony instead of Paul Sulla.

   22         Q      Okay.    So I guess your answer is you have no idea

   23   what 42 U.S.C. 1988 stands --

   24                THE DEFENDANT:      Objection.

   25                MR. SORENSON:      -- is that correct?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 60 of 79   PageID #:
                                  12254
                                                                                 60


    1                THE DEFENDANT:     And that's --

    2                THE COURT:     So objection's overruled.       You're asking

    3   for her understanding.

    4                THE WITNESS:     I understand that you can go into

    5   court and help other people with their cases and as well as

    6   represent yourself.

    7         Q      (BY MR. SORENSON:)      So your understanding is is that

    8   unlicensed, untrained individuals can go in and represent other

    9   people in court?     Is that your understanding?

   10         A      Not the same way that you're explaining.          It's

   11   completely different.      Common law is completely different.          The

   12   way -- the way that they help you is they educate you on what

   13   you can file to protect yourself.        They educate you on what the

   14   laws and the rules are.

   15                But since is statutory laws are always broken by

   16   these licensed attorneys who don't follow their own rules and

   17   laws, there's a need for private attorney generals to help

   18   educate people like me.

   19         Q      Okay.   So let me ask you about your understanding of

   20   the private attorney generals then.         Are there rigorous

   21   requirements to become a private attorney general, do you know?

   22         A      It's a lot -- a lot of reading -- a lot of reading

   23   and understanding.

   24         Q      Is there an accreditation process?

   25         A      Not that I know of, but there's lot of -- a lot of




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 61 of 79   PageID #:
                                  12255
                                                                                    61


    1   learning and reading, yeah.

    2         Q       Is there a -- like a licensing bureaucracy that

    3   says, Okay.    You've done the training, you're good to go; we're

    4   going to license you to be a private attorney general?            Is

    5   there that?

    6         A       I don't know.    You're asking the wrong person.          I

    7   don't believe in bureaucracies so you're really asking the

    8   wrong person.

    9         Q       I'm just asking you yes or no do you know whether

   10   there's such a thing?

   11         A       Do I know whether there's -- I'm not interested if

   12   there is or there isn't.       I know if somebody can try to help us

   13   and they point me to the law or they point Leonard, my husband,

   14   to the law and we read it and what he says is confirmed, what

   15   Anthony said is confirmed -- we didn't just go off of what

   16   Anthony told us.     What Anthony told us, we went and

   17   did -- well, Leonard went and did our own research to really

   18   understand the rules and the laws.

   19         Q       Yes.   Is there anybody else that is associated with

   20   being a private attorney general other than Anthony Williams

   21   that you know of?

   22         A       Uhm, we have not.    We've met a few people, but

   23   Anthony's the only one we really knew.

   24         Q       And are you familiar with the United States Office

   25   for Private Attorney Generals?        Have you heard of that?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 62 of 79   PageID #:
                                  12256
                                                                                62


    1           A       Probably Leonard has.     I'm not sure.

    2           Q       And would it surprise you to learn that

    3   Mr. Williams's credentials say that there is a U.S. Office of

    4   the Private Attorney General?

    5           A       Okay.   Yeah, then there is.

    6           Q       Okay.

    7           A       If Mr. Williams would say it, then there is for

    8   sure.       100 percent I -- I agree with him 100 percent.

    9                   MR. SORENSON:   Your Honor, I'm going to fetch an

   10   exhibit for a moment, if you give me a second.

   11                   THE COURT:   All right.    You may.

   12           Q       (BY MR. SORENSON:)   Okay.   Have you seen this

   13   before?

   14           A       Yes.

   15           Q       Okay.   First off, do you see Mr. Williams's picture

   16   there?

   17           A       Yes.

   18           Q       And you see the statute, right, the 42 U.S.C., 1988

   19   that you referenced?

   20           A       Yes.

   21           Q       And you see it says here he is a private attorney

   22   general, right?

   23           A       Yes.

   24           Q       And we got the American flag there behind.       You see

   25   that?




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 63 of 79   PageID #:
                                  12257
                                                                                63


    1           A    Yes.

    2           Q    And you see down there United States Office of the

    3   Private Attorney General?       You see that?

    4           A    That's right.

    5           Q    All right.    And underneath that do you see the Great

    6   Seal of the United States of America?

    7           A    Yes.

    8           Q    Okay.   And when you look at that, you automatically

    9   start to think this is somebody associated with the United

   10   States of America, correct?

   11           A    Uhm, again, I guess you would say yes.         Yes.

   12           Q    Okay.   Now we're going to flip this over.

   13                THE DEFENDANT:     Can we move this into evidence?

   14                MR. SORENSON:     It's in evidence.

   15                THE COURT:    It's already been -- could you just --

   16                MR. SORENSON:     This is 501, Your Honor.

   17                THE COURT:    Thank you.

   18                MR. SORENSON:     For the record.

   19                THE COURT:    Thank you.

   20                THE DEFENDANT:     Can the jury see it?

   21                THE COURT:    It's not been published.

   22                MR. SORENSON:     Yeah.   Your Honor, may we publish

   23   this?

   24                THE COURT:    Yes, you may.

   25                MR. SORENSON:     Thank you.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 64 of 79   PageID #:
                                  12258
                                                                                 64


    1         Q       (BY MR. SORENSON:)     All right.    As we look at the

    2   back here of this credential, again what kind of sticks out

    3   first off, do you see the Great Seal of the United States of

    4   America?

    5         A       Yes.

    6         Q       All right.    Do you see the line where it says "Do

    7   not detain.    Do not arrest"?

    8         A       Yes.

    9         Q       And you also see an FBI number --

   10         A       Uhm --

   11         Q       -- down below that?

   12         A       Yes.

   13         Q       Okay.    So -- and at the very bottom, the U.S. Office

   14   of the Private Attorney General, do you see that?

   15         A       Yes.

   16         Q       And that tells you that there is an office of the

   17   private attorney general, correct?

   18         A       Yes.    And you know, if you go online, you can see a

   19   lot of people have actually won cases as a private attorney

   20   generals.     I've seen -- I've seen tons of cases online

   21   regarding -- it seems that only Hawaii is not -- is not looking

   22   at this, but -- is not honoring private attorney generals.              But

   23   I've seen a lot of cases won and I've looked them up by

   24   private -- so, obviously, there's --

   25         Q       Yes?




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 65 of 79   PageID #:
                                  12259
                                                                                      65


    1         A      -- something to this.

    2         Q      And this is probably where they're all located,

    3   right?    This is their home base?      Wouldn't you say that?

    4         A      Probably.    I don't know.

    5         Q      Yeah.    Well, that's their --

    6         A      Why is it relevant?

    7         Q      That's their address, 6230 Third Street, Suite 5,

    8   right?

    9         A      Yes.    I don't know.    I don't know.      Why is this even

   10   relative to Anthony's case --

   11                THE COURT:    Okay.

   12                MR. SORENSON:     Well, I have another question.           You

   13   don't have to worry about that.

   14                THE COURT:    Okay.

   15                MR. SORENSON:     All right.    So, Your Honor, if we can

   16   go back to this mortgage of Ms. Kane's.         Let's remember that

   17   address, okay?      6230 Third Street.    All right.     If we can

   18   publish again 835?

   19                THE COURT:    All right.     835 you may.

   20         Q      (BY MR. SORENSON:)      All right.    Now let's look here

   21   again at this middle part.

   22         A      Okay.

   23         Q      Do you see where it says Federal Mortgage American

   24   Trust?

   25         A      Federal Mortgage -- yeah.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 66 of 79   PageID #:
                                  12260
                                                                                66


    1         Q       And this is the company that you indicated that you

    2   believed in because Mr. Williams told you that it was a valid

    3   company?

    4         A       Yes.

    5         Q       Okay.   Now, why don't you read to the jury what is

    6   the address of Federal Mortgage American Trust?

    7         A       6230 Third Street, Suite 5, Washington, D.C.

    8         Q       Well, darn.    They seem to share the same office as

    9   the U.S. private attorney general.

   10         A       Yes.

   11         Q       So do you think they're co-located?

   12         A       Possibly.     I don't -- I mean, if Anthony says

   13   they're co-located I'm sure they are?

   14         Q       Would it surprise you to learn that neither one of

   15   these businesses or entities occupy this space or ever occupied

   16   this space?

   17         A       I would really have to see massive amounts of

   18   evidence to believe that.

   19         Q       Well, you don't have to.      I'm just asking you --

   20         A       No, it --

   21         Q       -- would it surprise you?

   22         A       It would surprise me, yes.

   23         Q       Okay.   And would it change your views about

   24   Mr. Williams being a trustworthy person?

   25         A       No.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 67 of 79   PageID #:
                                  12261
                                                                                67


    1          Q      And there isn't really a whole lot that would change

    2   those views, is there?

    3          A      Not compared to what all the thousands -- hundreds

    4   of thousands of dollars that was taken by these licensed

    5   attorneys to try to help us, no.        Mr. Williams is not -- is not

    6   a criminal.    But I can tell -- I've witnessed -- witnessed

    7   attorneys, many of them, that are criminals that should be

    8   locked up.

    9          Q      Right.    And -- but as we look at this, we've learned

   10   that Federal Mortgage American Trust shares a location with the

   11   United States Office of the Private Attorney General, right?

   12          A      It probably does.    There's a bank in this building,

   13   too.

   14          Q      Okay.    Federal credit union?

   15          A      Yeah.

   16          Q      Yeah.    Now, you've indicated that other people's

   17   homes have been stolen.       Do you remember saying that?

   18          A      Yes.

   19          Q      Okay.    And are you referencing foreclosure actions

   20   against -- not talking about your property; I know there's a

   21   lot of sensitivities there -- but other people's properties,

   22   other people that have mortgages when there have been

   23   foreclosures?     Are you referencing those as being thefts?

   24          A      I'm referencing anybody who lost their homes

   25   unlawfully.    When I say unlawfully, just because a judge tells




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 68 of 79   PageID #:
                                  12262
                                                                                  68


    1   you -- tells the bank, "Oh, you can have their house," I'm

    2   talking about predatory lenders, I'm talking about

    3   robo-signing, those kind of situations.         That's what I'm

    4   talking about.

    5           Q       So any time there's any of that stuff going on,

    6   people should not pay their mortgage any more?          Is that your

    7   belief?

    8           A       I believe that -- no.   There needs to be some sort

    9   of a trial that's fair.      There needs to be -- they just can't

   10   be taking people's houses based on what one judge says.            They

   11   can't -- they need a fair trial.        They need to be able to show

   12   their evidence.

   13                   What I've witnessed is people not getting their day

   14   in court, not being able to show their evidence and their

   15   houses being taken from them, including their life savings.

   16           Q       So you if you borrow let's say $800,000 to buy a

   17   house, and you find a little later that your mortgage got

   18   assigned, is that an excuse to not pay your mortgage?

   19           A       Got assigned how?

   20           Q       Got assigned to another company.

   21           A       I don't think that that's the case.     I think they

   22   need to go to court and I think they needed to be notified of

   23   that.       I think that if they didn't sign a contract, that stated

   24   who they were borrowing from and suddenly that person raises

   25   their mortgage on them, there's lots of things that need to go




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 69 of 79   PageID #:
                                  12263
                                                                                69


    1   through the court system.

    2                What I've witnessed is railroading.        I've witnessed

    3   people who don't get their day in court.         I've witnessed homes

    4   being stolen, and I've been assaulted in a court for filming

    5   that evidence because they didn't want anybody to know what was

    6   going on in that court.      This is in state court.

    7         Q      Were these -- were these like bankers that were

    8   assaulting you?     I mean --

    9         A      No, no, no.

   10         Q      -- who was coming after you?

   11         A      The sheriffs because the judge, Judge Ayabe, you

   12   know the one that's holding Obama's real birth certificate,

   13   that person right there, he was the judge, and he said, "I

   14   don't want that camera in the courtroom.         Remove her."     And

   15   they just tore -- I had even -- I had signed up to have -- to

   16   film that day.     They had tore the camera out of my hand, they

   17   ripped my arms out of my joints, and then they drug me out like

   18   it was a western saloon.        And then --

   19         Q      Wait, wait, wait, wait, wait. Let me just --

   20         A      -- never lay a hand on me.

   21         Q      Let me stop you there.      Are you telling the jury

   22   that these sheriffs are somehow the flunkies of the lending

   23   industry, and they're going to haul--

   24         A      No, I'm saying that -- no, you just -- you took that

   25   completely out of context.       I'm saying to you that the judge




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 70 of 79    PageID #:
                                  12264
                                                                                   70


    1   was the one that told them, "Remove her," and they took it

    2   as --

    3           Q    Ah.

    4           A    -- like the dogs that were going to bite me.           Okay?

    5   And they basically --

    6           Q    Let me -- let me ask you this then.        So was it the

    7   judge then that was the flunky of the lending industry?

    8           A    I believe that a lot of judges, especially in the

    9   state court -- 'cause I can't speak for the federal court; I

   10   can speak for the state court -- I believe a lot of those state

   11   court judges are actually getting paid off or -- for instance,

   12   in Mr. Sulla's case, they're doing drugs and there's rumors of

   13   young women being raped in that church and he's got the

   14   videotapes on them.

   15                So there's a couple things goin' on here.           There's

   16   either the black know, or he's paying them off.             And people

   17   like Mr. Sulla are doing that with certain judges who need to

   18   be investigated.     And there's also real estate fraud going on.

   19   You see -- suddenly look up --

   20           Q    Whoa, whoa, whoa, whoa, whoa.       That's about as much

   21   fraud as I can handle in one question.

   22                But your answer, I believe, was yes, there are

   23   judges that are in cahoots with the lending industry and that's

   24   where some of the corruption is.        Is that your belief

   25   structure?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 71 of 79   PageID #:
                                  12265
                                                                                 71


    1         A       I do believe that 100 percent.

    2                 MR. SORENSON:    Your Honor, that's all the questions

    3   I have.    Thank you.

    4                 THE COURT:     All right.     Mr. Williams?

    5                 THE WITNESS:     Judges and lawyers.     Get that on the

    6   record.

    7                 THE COURT:     Okay.

    8                 THE WITNESS:     And lawyers.

    9                 MR. SORENSON:    Thank you.     Thank you.

   10                 THE COURT:     All right.     So Mr. Williams?

   11                 THE DEFENDANT:    Yes.   I'd like to bring up the

   12   mortgage back, mortgage document back up.

   13                 THE COURT:     Is that 835?     Exhibit 835, Mr. Williams?

   14   Is it 835?

   15                 MR. SORENSON:    Yes, Your Honor.

   16                 THE DEFENDANT:    Yes.

   17                 THE COURT:     Do you wish to publish?

   18                 THE DEFENDANT:    Yes.

   19                 THE COURT:     All right.     You may.

   20                 THE DEFENDANT:    And I want to highlight this part

   21   right here.    Make it bigger, that part.

   22                              REDIRECT EXAMINATION

   23   BY THE DEFENDANT:

   24         Q       Okay.   Ms. Kane, I'm fixing to go back over this

   25   mortgage document that he mischaracterized so we can really get




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 72 of 79   PageID #:
                                  12266
                                                                                72


    1   it correct.

    2                 Now, on the borrower line, does it have your name

    3   and Mr. Horowitz's name in all capital letters?

    4         A       Yes.

    5         Q       Okay.   And then at the end of it it says "legal

    6   persons or fictions," correct?

    7         A       That's right.

    8         Q       Correct.   Now, when you and Mr. Horowitz did the

    9   research, the legal person legal fiction, that's considered a

   10   strawman, right?

   11         A       Right, right.

   12         Q       So you've done your research on what a strawman is,

   13   right?

   14         A       Yes.

   15         Q       So the strawman, which everyone has, is actually the

   16   borrower on the document, correct?

   17         A       Yes.

   18         Q       Now, the secure party creditor, is that name

   19   capitalized or is it upper case lower case?

   20         A       Secured party creditor -- okay.       Where am I -- I'm

   21   sorry.    Where am I looking?

   22         Q       Right there.

   23         A       Okay.   Okay.   It's lower case.

   24         Q       So that's actually you and Mr. --

   25         A       Yes.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 73 of 79   PageID #:
                                  12267
                                                                                 73


    1         Q      -- Horowitz?

    2         A      Yes.

    3         Q      Okay.    Let's go to -- can you go to the signature

    4   page, please.

    5                And now you and Mr. Horowitz did -- well, I know

    6   Mr. Horowitz did extensive research on the strawman and being

    7   able to be the secure party creditor and being able to sign on

    8   behalf of your strawman, correct?

    9         A      Yes.

   10         Q      Okay.    So where it says the all capital letters, you

   11   all were able to sign for the strawman on this document,

   12   correct?

   13         A      Yes.

   14         Q      Okay.    Go to the next page, please.      Excuse me.      Go

   15   back -- go back one page.       No, go back.    Right there.

   16                Do you see the line says "Secured Party accepts

   17   Debtor's signature in accord with UCC 1-201(39),3-401(b)"?

   18         A      Yes.

   19         Q      And I'm pretty sure your husband looked that statute

   20   up, correct?

   21         A      Yes.

   22         Q      Right.    And go to the next page, please.

   23                Now, on the secure party creditors, how does it have

   24   you and your husband name listed?

   25         A      Secure party -- oh, there.        It has us in small




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 74 of 79   PageID #:
                                  12268
                                                                                 74


    1   letters.

    2          Q     Right.    So upper case lower case letters?

    3          A     Right.

    4          Q     And does it say "secure party creditors"?          Right?

    5          A     It has -- yes.

    6          Q     Okay.     So this document is actually stating that the

    7   strawman is the borrower and that you and your husband are the

    8   actual secure party creditors?

    9          A     Yes.

   10          Q     Okay.     Now, go back to the front page, please.

   11          A     I think that's what a lot of people don't understand

   12   is the capital letters versus the lower case letters in common

   13   law.

   14          Q     Uh-huh.    Okay.   Now erase that -- the writing on the

   15   screen, please.

   16                THE COURT:     Ms. Feria, if you'd clear the screen.

   17                THE DEFENDANT:     Clear the screen.     Thank you.

   18          Q     (BY THE DEFENDANT:)      Okay.   Now he brought out

   19   the -- my Washington, D.C. address on -- on the document, that

   20   it's the same as my U.S. private attorney general address.              And

   21   me having the same address for two companies, in your

   22   experience is that against the law?

   23          A     No.

   24          Q     So have you known that I've ever been charged with

   25   making up a fake address or anything like that?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 75 of 79   PageID #:
                                  12269
                                                                                  75


    1         A      No.

    2         Q      But your experience with me, would I try to fake

    3   something to make something appear like it's valid?

    4         A      I don't believe that.

    5         Q      So your experience with me, you know I do my

    6   research and I'm very thorough what I do, correct?

    7         A      Yes.

    8                MR. SORENSON:     Your Honor, objection.       The leading

    9   is getting a little far.

   10                THE COURT:    Yeah.   Sustained.    Ask an open-ended

   11   question.    It's your witness.      You have to ask an open-ended

   12   question.

   13         Q      (BY THE DEFENDANT:)      So that doesn't deter you that

   14   I had --

   15                MR. SORENSON:     Objection.    Leading.

   16                THE COURT:    Sustained.    So ask an open -- you know,

   17   What's your impression of me --

   18         Q      (BY THE DEFENDANT:)      Did that change your impression

   19   of me that I had a address for both of my companies?

   20         A      No.

   21         Q      Okay.   And so when you and your husband did research

   22   on my company, did you all check my Better Business Bureau

   23   rating?

   24         A      I believe Leonard probably did, but --

   25         Q      Okay.   But you never did?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 76 of 79   PageID #:
                                  12270
                                                                                    76


    1         A      No.     I mean, he did most of the legal research.         I

    2   just like helped with other things regarding the research, but

    3   he did like the real intense common law studies and also

    4   statutory law.     So he's --

    5         Q      Right.

    6         A      Because he's been totally ripped off by all those

    7   lawyers.    I mean, you got to learn how to, you know, protect

    8   and represent yourself, you know.

    9         Q      Yeah.

   10         A      And for me, I've just been so emotional towards this

   11   whole thing pretty much, you know, so --

   12         Q      So on the -- you all -- I had you actually look at

   13   the Seventh Amendment of the Constitution.          You remember that?

   14         A      I believe so.

   15         Q      About, you know, you having to have a trial before

   16   you can be deprived of your property?

   17         A      Right.

   18                MR. SORENSON:      Your Honor, I'm going to object.

   19   This is --

   20                THE WITNESS:     We understood that.

   21                THE COURT:     I'm sorry.

   22                MR. SORENSON:      -- beyond the scope, I believe, Your

   23   Honor.    I don't know --

   24                THE DEFENDANT:      No.

   25                THE COURT:     Sustained.   Yeah.   He didn't ask




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 77 of 79   PageID #:
                                  12271
                                                                                     77


    1   him -- Mr. -- your questions on redirect are confined to the

    2   area of -- you had an opportunity on direct to ask questions

    3   and then he has to ask cross-examination within that scope, and

    4   you have to answer questions within the scope of his cross.

    5          So it's -- the objection's sustained.        Do you have any

    6   other questions?

    7                THE DEFENDANT:     Yes.

    8         Q      (BY THE DEFENDANT:)       So with the mortgage that was

    9   filed, you understood that that was to protect your property?

   10         A      That's right.

   11         Q      And for no other purpose?

   12         A      That's right.

   13         Q      And --

   14         A      We knew that you weren't going to go try and steal

   15   our property at all.      I mean, we've been through and we've seen

   16   all the people that have ripped us off, and it was all

   17   attorneys who did that.      And then, you know, we knew you.           We

   18   understood you.     We never for one second thought that you were

   19   trying to be deceptive in what you were doing or we would never

   20   have signed anything, right?

   21         Q      Right.    Now, how much did you all have to pay me,

   22   Ms. Kane?

   23         A      I can't recall.

   24         Q      Do you recall you even paying me anything?

   25         A      I think we -- I think we did, but we never asked you




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 78 of 79   PageID #:
                                  12272
                                                                                  78


    1   for anything back.       You got incarcerated and we knew you were

    2   doing good for people, so...

    3         Q       Right.    So your whole experience with me, has it

    4   been a positive experience?

    5         A       Yes.

    6         Q       And would you recommend my services to anybody?

    7         A       I would.    I would.   I think that you're educated.        I

    8   know, especially at me, a little -- 'cause I wasn't, you know.

    9   But Leonard was really, really well educated on what you said.

   10   I mean, he went to exactly the points in the law that you said

   11   look at, and in the meantime he studied statutory law.

   12                 So I don't think there's anybody if it's a fair

   13   court that he can't, you know, win against now.

   14                 THE DEFENDANT:    Right.      Thank you.   I have no more

   15   questions.

   16                 THE COURT:     All right.     Thank you.   Thank you,

   17   Ms. Kane.     You're excused as a witness.

   18                 THE WITNESS:     Thank you so much.

   19                 THE COURT:     I wish you a good day.      Please don't

   20   discuss your testimony with anyone until after the trial.

   21                 THE WITNESS:     Thank you.

   22                 THE COURT:     All right.     Good day to you, ma'am.

   23             (This concludes the partial testimony requested.)

   24

   25




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1032 Filed 06/08/20 Page 79 of 79   PageID #:
                                  12273


    1                        COURT REPORTER'S CERTIFICATE

    2

    3                    I, DEBRA READ, Official Court Reporter, United

    4   States District Court, District of Hawaii, do hereby certify

    5   that pursuant to 28 U.S.C. §753 the foregoing is a complete,

    6   true, and correct transcript of the stenographically reported

    7   proceedings held in the above-entitled matter and that the

    8   transcript page format is in conformance with the regulations

    9   of the Judicial Conference of the United States.

   10
                         DATED at Honolulu, Hawaii, February 23, 2020.
   11

   12

   13                              /s/ Debra Read

   14                              DEBRA READ, CSR CRR RMR RDR

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
